Citation Nr: 1339186	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  07-29 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for bilateral disability of the arms.

4.  Entitlement to service connection for bilateral disability of the hands.

5.  Entitlement to service connection for a respiratory disorder.

6.  Entitlement to service connection for gastroesophageal reflux disease.

7.  Entitlement to service connection for hiatal hernia.





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1984 to April 1988, and in the Air Force from September 1990 to July 1991 from September 2001 to November 2002.  He also had periods of service in the Oregon Air National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran was afforded a personal hearing in December 2011 before the undersigned Veteran's Law Judge sitting at Seattle, Washington.  The transcript is of record.  During the hearing, the issues were recited that included sleep apnea.  However, this matter has not been adjudicated by the RO and is not on appeal.

This case was previously before the Board in April 2012, wherein the claims were remanded for additional due process considerations and development, which was completed.   The case was returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).   Unfortunately, additional development is necessary as to the issue of entitlement to service connection for a respiratory disorder.  This claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic low back disorder did not manifest during service and is not attributable to service.

2.  A cervical spine strain with degenerative changes did not manifest during service and was not manifest within one year of separation; chronic cervical spine strain with degenerative changes is not attributable to service.

3.  Bilateral lateral epicondylitis did not manifest during service and is not attributable to service.

4.  Bilateral hand strain did not manifest during service and is not attributable to service.

5.  Gastroesophageal reflux disease (GERD) did not manifest during service and is not attributable to service.

6.  The Veteran does not have a hiatal hernia.


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  A cervical spine strain with degenerative changes was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  Bilateral lateral epicondylitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  Bilateral hand strain was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  GERD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

6.  Hiatal hernia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in March 2006 and June 2006, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of private post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claims for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by medical professionals, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

Additionally, the Veteran has not alleged that any examination is inadequate to decide the claims being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is an enumerated chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran asserts that he has multiple disorders and disability that are of service onset for which service connection is warranted.  These are reported to include a back disorder, a neck disorder, a bilateral arm disorder, a bilateral hand disorder, gastroesophageal reflux disease (GERD), and hiatal hernia.

Service treatment records indicate that the Veteran reported a history of a fractured bone in the right hand, which healed fine, at entrance into service, but that his report of medical history and contemporaneous examination were otherwise normal.  Likewise, at the Veteran's March 1988 separation examination, he denied experiencing back pain, bone or joint deformities, lameness, respiratory complaints, arthritis, indigestion, stomach or intestinal trouble, and painful elbows.  The contemporaneous physical evaluation was normal.  Subsequent service examinations in August 1988, March 1989, April 1993, and April 1998, as well as an earlier May 1987 military examination, were similarly negative for related complaints and findings.  

Service treatment records reflect that the Veteran was seen in 1984 with a history of striking his right hand against a locker with a complaint of sharp pain during movement and slight swelling.  It was noted that he had fractured the 4th metacarpal approximately a year before.  Following examination, an assessment of contusion of the bone of the 5th phalange, right hand was recorded.  

In June 1985, he complained of left upper back pain.  The back was tender at the left trapezius.  Following examination, the assessments was trapezius strain.  

When examined in August 1985, he reported slamming his right arm in a car door with pain of the right humerus at the mid shaft.  An assessment of contusion, rule out fracture was rendered and he was issued a sling for support.  

An October 1986 x-ray report indicates that the Veteran reported a history of having been in a motor vehicle accident, and hit his head on the windshield; the x-ray of the cervical spine did not show any abnormalities, including degenerative changes.  

In October 1987, he complained of a possible pinched nerve in the neck with a history of carrying heavy metal doors days before.  He also complained of lower back pain that had worsened over the past few days.  The assessments were mild muscle strain and mild lumbar strain for which medication was prescribed. 

The record reflects that the Veteran was treated for complaints in December 1987 leading to the impression of "VGE" [viral gastroenteritis].  

When examined in March 1989 for Air Force National Guard enlistment purposes, the Veteran provided history of treatment at a Kaiser facility for a broken bone in the hand in January 1984 that was casted.  

Treatment records dated 1993 through 2007 from the Vancouver Clinic indicate that the Veteran was treated in November 2007 for neck pain, without specific injury.  He denied numbness, weakness, or radiation of pain to the arms, although he reported an aching sensation in the left forearm while driving and numbness and tingling of his hands.  Examination showed intact strength and reflexes in the upper extremities, with full range of motion of the neck and no tenderness over the ulnar groove of the left elbow.  There was no muscle tenderness of the left arm and grip strength was normal bilaterally; Tinel and Phalen's signs were also negative bilaterally.  There was no muscle atrophy and there is no erythema or warmth over any joints.  The impression was neck and hand pain, most likely due to osteoarthritis, although the treating provider stated it was possible that the Veteran had a soft tissue injury.  The physician also noted that his left arm pain was likely due to compression from the Veteran's ergonomics while driving.  Prior to that, in June 1996, he was treated for some cervical strain after being struck in the jaw at work, in 1994.  And, in October 2007, the Veteran reported a 20 year history of back pain and sciatica.  In March 1999, GERD and probable hiatus hernia were noted.  GERD was noted again in October 2003.  

The Veteran was involved in a motor vehicle accident in October 1986 and presented testimony in December 2011 that he possibly injured his back and neck on that occasion.  He also testified that he injured the hips and back while training as a Navy Seal for five weeks and exacerbated other joint injuries.

The Veteran was afforded multiple VA examinations in connection with his claims in June 2012.  According to the VA back examination report, the Veteran had previously been diagnosed with low back strain.  The Veteran reported a 25 year history of back pain, obesity, and gastric bypass in 2007, wherein he lost a 100 pounds.  The Veteran reported that he thought his back pain was related to his physical training, but does not recall a specific injury or incident.  He reported that the pain is better since his weight loss.  X-rays did not show arthritis or vertebral fracture.  Following an examination and a review of the claims file, the VA examiner opined that it was less likely than not that the Veteran's low back disorder was related to his military service.  The VA examiner explained that the physical examination of the Veteran was nearly normal, other than mild lumbar tenderness, and that there is no indication of chronic back problems when discharged from service.  The VA examiner noted that the only in service reports of back pain where in 1987 and these complaints were consistent with transient muscle strain, and that the complaints of pain increased in relation to the Veteran's weight and morbid obesity, and have likewise decreased in relation to his weight loss.  

According to the VA examination for his arms, the Veteran has been diagnosed with lateral epicondylitis.  The Veteran reported a history of pain across both forearms toward the lateral elbows for about 10 years.  He also reported that he worked as a nurse, and that his work causes pain in the right lateral forearm to the elbow, and the left elbow to feel more joint pain.  Following a physical examination and review of the claims file, the VA examiner opined that it was unlikely that the Veteran's bilateral arm/elbow pain due to lateral epicondylitis is related to the Veteran's service.  The VA examiner explained that the Veteran's right arm/elbow was normal upon examination, and the left arm/elbow was essentially normal except for mild tenderness at the epicondyle.  The VA examiner also noted that the Veteran did not have a chronic arm disorder during service; the VA examiner noted that the "arm contusion" in August 1985 was on the Veteran's upper arm and was found to be resolved during service.

The VA hands and fingers examination report shows that the Veteran has been diagnosed with bilateral hand strain and healed right 4th metacarpal fracture.  After a physical examination and x-rays (which were normal), the VA examiner opined that the Veteran's bilateral hand pain was not likely related to the Veteran's service, as the Veteran's hands were normal and the Veteran's service treatment records did not show a bilateral hand condition at discharge.  The VA examiner also noted that the Veteran's current complaints related to his hands were not consistent with the October 1984 injury.

The VA cervical spine (neck) VA examination report indicates that the Veteran has been diagnosed with chronic cervical spine strain with degenerative changes.  The Veteran denied a history of a specific injury to the neck, but reported that his neck pain began approximately 10 years earlier, and that he was told that he had osteoarthritis of the neck.  X-rays confirmed that the Veteran has arthritis, but did not show a vertebral fracture.  Following a physical evaluation and claims file review, the VA examiner opined that it was unlikely that the Veteran's cervical spine disorder was related to service.  The VA examiner noted that the Veteran's neck was normal after the in-service motor vehicle accident and that the Veteran's service treatment records are not indicative of symptoms of a chronic neck disorder; the VA examiner opined that the Veteran's degenerative changes of the neck were not uncommon for his age and body habitus.

At a VA GERD/hiatal hernia examination, the Veteran's history of GERD since the 1990s was noted.  The VA examiner noted that a May 2007 EGD pathology report confirmed the diagnosis of GERD, but that the diagnosis of hiatal hernia was originally listed as "probable", and never confirmed with testing.  Following a claims file review, the VA examiner opined that the Veteran's GERD was less likely than not (less than 50 percent probability) incurred in or caused by an in-service event, injury, or illness.  The VA examiner noted that the Veteran's GERD began between active duty periods and has been stable.

Low Back, Bilateral Arm, Bilateral Hand, GERD

Based on the above, the Veteran's claims for a low back disorder, bilateral arm disorder, bilateral hand disorder, and GERD must be denied.  The Board finds that the weight of the evidence reflects that the Veteran's low back, bilateral arm, and bilateral hand disorders, as well as his GERD, are not causally related to the Veteran's periods of service.  Rather, at time of separation, the examination disclosed that the physical evaluation was normal, and that there were no related complaints or findings.  Also, the Board observes that neither the Veteran's treating providers nor the June 2012 VA examiners found a relationship between the Veteran's low back strain, bilateral lateral epicondylitis, bilateral hand strain, and GERD and his service.  

The Veteran is competent to report that he has low back, bilateral arm, and bilateral hand disabilities, as well as GERD, and such statements are confirmed by the record.  In addition, he is competent to report when his symptoms of low back strain, bilateral lateral epicondylitis, bilateral hand strain, and GERD were first identified.  However, his statements regarding onset are not credible.  More specifically, the report of a history of symptoms during and since service is inconsistent with the absence of symptoms at his 1988 separation examination or any of his other service examinations, during his later periods of service, and the absence of symptoms for many years after service.   Such contemporaneous reports are far more probative than the Veteran's recently revised history.  Furthermore, the Veteran's statements regarding his low back, arms, hands, and GERD are inconsistent with his own report to the VA examiners, wherein he reported that he had no particular injury or incident regarding his back, arm, and hand disorders; he also reported that his GERD had its onset between periods of service and was stable since that time.  Here, the most probative evidence establishes that there was a remote onset of low back strain, bilateral lateral epicondylitis, bilateral hand strain, and GERD, unrelated to service. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  To the extent that there are lay opinions, including the Veteran's testimony before the undersigned, linking the Veteran's low back strain, bilateral lateral epicondylitis, bilateral hand strain, and GERD to in-service events or illnesses, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinions of the June 2012 VA examination reports.  The June 2012 VA examiners found that the Veteran's low back strain, bilateral lateral epicondylitis, bilateral hand strain, and GERD were unrelated to the Veteran's military service, and that, other than the Veteran's claims, he has not otherwise associated his low back strain, bilateral lateral epicondylitis, bilateral hand strain, and GERD with his service.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

The June 2012 VA examiners, in determining that the Veteran's low back strain, bilateral lateral epicondylitis, bilateral hand strain, and GERD are not related to his service and/or service-connected disabilities, are entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  In this regard, it is important to note that there is simply no indication of any related problems in the years since service.  The 1988 separation examination was normal and he denied pertinent pathology at his subsequent service examinations in August 1988, March 1989, April 1993, and April 1998.  Likewise, the June 2012 VA examiners found that the Veteran's back and hands were currently normal, that the Veteran had no symptomatology at separation or for many years thereafter, and the diagnoses were based on the Veteran's history.  As such, the remote assertions of the Veteran are inconsistent with the clinical evidence of record.  The June 2012 VA examination reports explained the reasons for the VA examiner's conclusions based on an accurate characterization of the evidence of record; thus, these opinions are highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

In sum, there is no reliable evidence linking the Veteran's claimed low back strain, bilateral lateral epicondylitis, bilateral hand strain, and GERD to service or to service-connected disabilities.  For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for low back strain, bilateral lateral epicondylitis, bilateral hand strain, and GERD.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Cervical Spine

In this regard, the Board observes that the Veteran has claimed that his cervical spine strain with degenerative changes is due to service.  Specifically, the Veteran asserts that his cervical spine strain with degenerative changes began during service.  In this case, the Veteran's claim must be denied because his cervical spine strain with degenerative changes is neither caused nor aggravated by a disease or injury in service.  

As the Veteran has been diagnosed with cervical spine strain with degenerative changes, the provisions of 38 C.F.R. § 3.303(b) are potentially applicable.  Here, no cervical spine pathology, including degenerative arthritis, was "noted" during service and no characteristic manifestations of cervical spine strain with degenerative changes were identified during service.  To the contrary, his October 1986 x-ray was negative for degenerative changes.  Therefore, section 3.303(b) does not assist the Veteran.  The Board reiterates that cervical spine strain with degenerative changes was not shown in service or within one year of separation.  Rather, the Veteran's spine and musculoskeletal system was normal upon examination at separation.  We also note that the Veteran denied a history of pertinent pathology at separation.  The Veteran's assertion that his cervical spine strain with degenerative changes began before separation is inconsistent with his service treatment records, including the separation examination.  To the extent that he has reported that he had cervical spine strain with degenerative changes that started in service and continued, such pleading is not credible in light of the normal musculoskeletal system and spine at separation.

The Board acknowledges that the Veteran was seen for complaints of neck pain in 1996, between his second and third periods of service.  However, the Veteran has not alleged and the evidence does not demonstrate, that the acute cervical strain in 1996 increased in severity. 

Furthermore, there is every indication that there were no other complaints or symptoms leading to a diagnosis until 2007.  And at that time, the Veteran's physician made no association to the Veteran's service or the prior complaints in 1997.  Moreover, the June 2012 VA examiner found that the Veteran's cervical spine strain with degenerative changes was consistent with the Veteran's age and body habitus.  

The Veteran is competent to report his experiences in service and to state that he experiences symptoms, but these statements must be weighed against the other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board finds that the specific findings of the June 2012 VA examiner, indicating that the Veteran's cervical spine strain with degenerative changes is not related to his service, are of greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana, supra; see also Jandreau.  

Here, there is positive and negative evidence.  The Board is presented with the lay pleadings, his reports to the VA examiners and private clinicians, as well as the opinion of the VA examiner.  However, we find the positive medical evidence to be of little probative value.  We also note that a close reading establishes that the Veteran's treating providers did not actually establish that the Veteran had osteoarthritis or degenerative changes of the cervical spine during service; there is no evidence to establish the presence of an abnormality, disease or pathology during service.  

Regardless the report of cervical spine strain with degenerative changes since service is inconsistent with the normal findings at separation and the Veteran's denial of any related symptomatology.  To the extent that there are lay opinions linking the remote onset of cervical spine strain with degenerative changes to service, we have found that the Veteran is not a credible historian.

The Veteran's opinion is less credible and probative than the negative medical evidence.  The June 2012 VA examiner found that, as the Veteran's cervical spine strain with degenerative changes did not develop until many years after service, it was not likely related to the Veteran's service.  The VA examiner also found that the Veteran's cervical spine degenerative changes were consistent with the Veteran's age and body habitus.  This opinion is reasoned and consistent with the actual factual record.  We find this opinion to be highly probative.

Furthermore, the June 2012 VA examiner reviewed the claims file, examined the Veteran, and reviewed the pertinent medical literature prior to providing a clear medical opinion that the Veteran's cervical spine strain with degenerative changes began many years after service and is unrelated to the Veteran's report of an injury during service.  The VA examiner noted that the Veteran's neck was normal after the 1986 motor vehicle accident and for many years thereafter, and that there is no relationship between the Veteran's service and his cervical spine strain with degenerative changes.  As the June 2012 VA examiner explained the reasons for his opinion based on an accurate characterization of the evidence of record, this opinion is entitled to substantial probative weight.  See Prejean, supra.   To the extent that the Veteran contends that his cervical spine strain with degenerative changes is related to his service, the probative value of his general lay assertions is outweighed by the specific, reasoned opinion of the June 2012 VA examiner.  The weight of the evidence therefore reflects that his cervical spine strain with degenerative changes is unrelated to service.

In sum, cervical spine strain with degenerative changes was not manifest during service and cervical spine strain with degenerative changes was not manifest within one year of separation.  Rather, there was a remote post-service onset.  There is no reliable evidence linking the cervical spine strain with degenerative changes to service or to a service-connected disease or injury.  For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for cervical spine strain with degenerative changes.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Hiatal Hernia

The Board notes that, whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  As explained by the Federal Circuit, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (2001).  In this case, the Veteran must show that he has currently has a hiatal hernia due to disease or injury in service or caused or aggravated by service-connected disease or injury.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

The Veteran has reported that he has a hiatal hernia.  Since there is at least one notation of treatment for a probable hiatal hernia, the Veteran is competent to relate that which is in the record.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  However, the weight of the evidence is against the existence of a hiatal hernia.  The evidence shows that service treatment records do not show any complaints, treatment, or diagnoses of a hiatal hernia during or after service.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  The Board acknowledges the diagnosis of probable hiatal hernia, but point out that the probable hiatal hernia was not confirmed.  There is no credible evidence of a current hiatal hernia.

Here, we have lay evidence to the effect that there was some hiatal hernia pathology.  However, this positive evidence is remarkably lacking in detail and clinical findings adequate to support any diagnoses of a current disorder.  Although the evidence remains competent, the lack of supporting evidence of a diagnosis for either renders such lay and medical evidence to be of little probative value.  We find that the in-service findings and absence of a current disability due to disease or injury are far more probative than the prior complaints and the Veteran's lay opinion.

Here, the most probative and credible evidence establishes that the appellant does not have a hiatal hernia.  The preponderance of the evidence is against the claim and there is no doubt to be resolved. As such, there is no evidence that the incidental findings are of any clinical significance.  In the absence of disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for a neck disorder is denied.

Entitlement to service connection for bilateral disability of the arms is denied.

Entitlement to service connection for bilateral disability of the hands is denied.

Entitlement to service connection for gastroesophageal reflux disease is denied.

Entitlement to service connection for hiatal hernia is denied.


REMAND

The Board acknowledges that the Veteran was afforded a VA respiratory examination in June 2012.  The report stated that the Veteran did not have a diagnosed respiratory disorder, but that he reported that his respiratory symptoms consisted of post-nasal drip that triggers an intermittent daily cough, loss of sense of smell, and intermittent bronchitis.   After an examination and claims file review, the VA examiner concluded that the Veteran's post-nasal drip and cough were consistent with allergic rhinitis, and that the Veteran had intermittent bronchitis and loss of sense of smell.  The VA examiner further concluded that the Veteran did not have a primary respiratory process, and no opinion as to a relationship to service is necessary.  However, this is insufficient as the diagnoses are clearly respiratory in nature.  Moreover, the Veteran's service treatment records from the first period of service clearly indicate that the Veteran was treated on several occasions for upper respiratory complaints and disorders.  In June 1985, he complained of sinus congestion for seven days, rhinorrhea, cough; the assessment was upper respiratory infection. The Veteran was seen for upper respiratory symptoms in March 1986, assessed as viral syndrome.  The Veteran sought medical attention in September 1987 for congestion, sinus drainage, inflammation of the pharynx, and pain to palpation of all abdominal quadrants that was assessed as viral syndrome.  Likewise, private treatment records from the Vancouver Clinic dated 1993 through 2007 show intermittent treatment for upper respiratory complaints and a diagnosis of chronic sinusitis in 2006.  That these disorders are not "primary respiratory processes" does not absolve the VA examiner of responsibility for providing a medical opinion as to whether any of the Veteran's current upper respiratory disorders are causally or etiologically related to the Veteran's periods of service.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Because neither VA nor the Court can exercise independent medical judgment in deciding an appeal, an addendum medical opinion must be obtained.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any respiratory disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any respiratory disorder is related to service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should accompany each opinion provided.

2.  If, upon completion of the above action, the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


